Opinion by
Lawrence, J.
In accordance with stipulation of counsel that the items marked “P” consist of parts of stethoscopes, which stethoscopes are similar in all material respects to those the subject of Abstract 68126, the claim at 20 or 19 percent, depending upon the date of entry, under the provision in paragraph 397 (19 U.S.C. §1001, par. 397), as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for metal articles was sustained. The items marked “0,” stipulated to consist of otoscopes the same as those involved in Empire Findings Co., Inc. v. United States (44 Cust. Ct. 21, C.D. 2148), were held dutiable at 15% percent under the provision in paragraph 353 (19 U.S.O. § 1001, par. 353), as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), for electrical therapeutic (including diagnostic) instruments, as claimed.